DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 7-21, 23-25, 27, 29, and 31-43 of the US Patent Application No. 16/418,721 filed 05/21/2019 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-10, 17-20, 23-25, 27, 29 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Askem et al. (US 2017/0304510) in view of Connor (US 2012/0310367).
Regarding claim 1, Askem discloses a dressing for treating a tissue site with negative pressure (Abstract, lines 1-2), the dressing comprising: 
a foam pad (page 1, [0015]) that is a manifold;
a contact layer made of polyurethane or polyethylene (page 10, [0230]) that is a polymer film; and 
a plurality of slits in the polymer film (page 10, [0231]) that are interpreted as being fluid restrictions in accordance with definition given in the instant Specification (Spec., page 2, [0014]), wherein since the polymer film with fluid restrictions comprises the structure identical to that disclosed in the instant Specification (Spec., page 2, [0014]) the fluid restrictions are capable of expanding in response to a pressure gradient across the polymer film, as claimed.
Askem does not expressly disclose the manifold comprising a tubular shape but motivates to do so by disclosing that the dressing can be made of any desired shape (page 10, [0227]).
Connor discloses a manifold for wound dressing (page 1, [0006]) made of tubular shape (page 4, [0048]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the manifold of Askem of the tubular shape, as taught by Connor in order to allow passage of fluids, as motivated by Connor (page 4, [0048]).



Regarding claim 2, since Askem discloses the contact layer made of polyurethane or polyethylene (page 10, [0230]) that is the same material as defined by the instant Specification (Spec. page 1, [0007]), it is interpreted as being hydrophobic, as claimed.
Regarding claim 7, Askem discloses the dressing, wherein the fluid restrictions comprise a plurality of slots (page 10, [0231]), since the word “slot” is a synonym of the word “slit”.
Regarding claims 8-10 and 18-20, Askem in view of Connor disclose the invention discussed above but do not expressly disclose the dressing, wherein each of the plurality of slots has a line of symmetry that forms an oblique angel with central axis of the manifold and particular parameters of this angle range required by claims 9, 10, 18 and 20.
However, since claimed pattern does not serve any specific function other that the function disclosed in Askem/Connor, it would have been obvious top those skilled in the art at the time the invention was filed place slots in the claimed pattern as an obvious design choice, and as such it does not impact the patentability of claim In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 17, Askem discloses the dressing, wherein the fluid restrictions comprise a plurality of slits (page 10, [0231]).
Regarding claim 23, Askem discloses the dressing, wherein the manifold is hydrophilic (page 10, [0229]).
Regarding claims 24, 25 and 27, Askem discloses the dressing, wherein the manifold comprises a foam (page 1, [0015]) that is open-cell foam (page 10, [0229]), as required by claim 27, and wherein the foam is polymer foam (page 7, [0207]), as required by claim 25.
Regarding claim 29, Askem discloses the dressing, wherein the foam is a reticulated foam (page 10, [0229]).
Regarding claims 32-36, Askem in view of Connor disclose the invention discussed above but do not expressly disclose the tubular manifold having different cross-sections, as required by claims 32-36.
Since claimed shapes do not perform any specific functions different from the functions disclosed in Askem/ Connor, , it would have been obvious top those skilled in the art at the time the invention was filed make the manifold of tubular shape in order to conform the wound of appropriate form as an obvious design choice, and as such it does not impact the patentability of claim In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 11-16, 21, 31 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Askem et al. (US 2017/0304510) in view of Connor (US 2012/0310367), and further in view of Locke et al. (BR 112019025760-8 A2; English translate).
Regarding claims 11-15, Askem in view of Connor disclose the invention discussed above but do not expressly disclose the dressing, wherein the fluid restrictions comprise elastomeric valves that are normally closed.
Locke teaches discloses a dressing for treating a tissue site with negative pressure (see Title), wherein the fluid restrictions are elastomeric valves that are normally closed (Translate, page 15, [0061]), wherein slots having length and width less than 2 millimeters (Translate, page 16, [0062]), as required by claims 11-13 and 21, and wherein the elastomeric valves are fenestrations (Translate, page 15, [0061]), as required by claim 15.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the dressing of Askem/Connor with the elastomeric valves of the claimed size, as taught by Locke in order to reduce flow of liquid, as motivated by Locke (Translate, page 15, [0061]).
Regarding claim 16, Askem discloses the dressing, wherein elastomeric valves are slits (page 10, [0231]).
Regarding claim 31, Askem in view of Connor discloses the invention discussed above but does not expressly disclose the dressing, wherein the foam is felted.
Locke teaches discloses a dressing for treating a tissue site with negative pressure (see Title), wherein the foam is felted (Traslate, page 13, [0053]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the dressing of Askem/Connor with the felted foam, as taught by Locke in order to simplify the device by employing the foam of the structure conventionally known in the art.
Regarding claim 43, Askem discloses a dressing for treating a tissue site with negative pressure (Abstract, lines 1-2), the dressing comprising: 
a foam pad (page 1, [0015]) that is a manifold;
a contact layer made of polyurethane or polyethylene (page 10, [0230]) that is a polymer film; and 
a plurality of slits in the polymer film (page 10, [0231]) that are interpreted as being fluid restrictions in accordance with definition given in the instant Specification (Spec., page 2, [0014]), wherein since the polymer film with fluid restrictions comprises the structure identical to that disclosed in the instant Specification (Spec., page 2, [0014]) the fluid restrictions are capable of expanding in response to a pressure gradient across the polymer film, as claimed.
Askem does not expressly disclose the dressing, wherein the polymer film forms an envelope around the manifold.
Locke teaches discloses a dressing for treating a tissue site with negative pressure (see Title), wherein the polymer film forms an envelope around the manifold (Translate, page 26, [00109]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the dressing of Askem with the polymer film in the form of an envelope, as taught by Locke in order to convenience operation of the device by employing the structure of the type conventionally known in the art.
Claims 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Askem et al. (US 2017/0304510) in view of Connor (US 2012/0310367), and further in view of Dayan et al. (US 2008/0139988).
Regarding claims 37, 38, 41 and 42, Askem in view of Connor disclose the invention discussed above but do not expressly disclose the dressing comprising bonds between portions of the dressing defining separable sections of the manifold.
Dayan discloses the wound dressing (Abstract, lines 1-2) comprising separation lines (page 3, [0055]) that are bonds defining separable sections forming seams, as required by claim 38, comprising perforations (page 3, [0055]), as required by clams 41 and 42.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the dressing of Askem/Connor with the separation lines, as taught by Dayan in order to separate discrete elements, as motivated by Dayan (Abstract, lines 11-12).
Regarding claim 39, Askem in view of Connor and Dayan disclose the invention discussed above but do not expressly disclose the particular parameter of the interval range between seams.
Since the particular parameter of the interval range between seams affects a size of the discrete element, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the particular parameter of the interval range between seams in order to achieve the desired size of the discrete element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Askem in view of Connor and Dayan disclose the invention discussed above but do not expressly disclose the particular parameter of the seams length range.
Since the particular parameter of the of the seams length range affects a size of the discrete element, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the particular parameter of the of the seams length range in order to achieve the desired size of the discrete element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781